UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2235


ALLAUDIN AHMAD RANA,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 19, 2021                                   Decided: October 21, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Marc Seguinót, SEGUINÓT & ASSOCIATES, PC, Fairfax, Virginia, for Petitioner. Brian
Boynton, Acting Assistant Attorney General, John S. Hogan, Assistant Director, Todd J.
Cochran, Trial Attorney, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Allaudin Ahmad Rana, a native and citizen of Pakistan, petitions for review of an

order of the Board of Immigration Appeals denying Rana’s motion for sua sponte

reopening or reconsideration. Upon review of the parties’ briefs, considered in conjunction

with the administrative record and the relevant authorities, we agree with the Attorney

General that we lack jurisdiction to review the subject order. See Lawrence v. Lynch, 826

F.3d 198, 206-07 (4th Cir. 2016) (affirming that this court “lack[s] jurisdiction to review

how the Board exercises its sua sponte discretion”); Mosere v. Mukasey, 552 F.3d 397,

400-01 (4th Cir. 2009). Accordingly, we dismiss this petition for review for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                  PETITION DISMISSED




                                            2